Per Curiam.

Plaintiff failed to establish any reservation of control on the part of defendant Miller over the site of the accident (Marino v. Landberge, 297 N. Y. 830) and her own freedom from contributory negligence (Alexander v. Cavagnaro, 4 A D 2d 689, affd. 4 N Y 2d 989; Midgett v. Mastropoalo, 277 App. Div. 792, app. dsmd. 302 N. Y. 687).
The judgment, so far as appealed from, should be unanimously reversed, without costs, and complaint dismissed as to defendant Ann Miller. Appeal from orders dated October 16, 1967 and January 23,1968 dismissed as academic.
Concur — Hogan P J., Gliokman and Pittoni, JJ.
Judgment reversed, etc.